Citation Nr: 1300199	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  08-32 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1983 to November 1986.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board remanded the case for further development in March 2010 and August 2011.  The case has since been returned to the Board for appellate review.

In February 2012, the Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.   

In this case, as noted in the March 2010 remand, the Veteran has contended that he is entitled to service connection for headaches because he believes that the disorder is due to an incident in service when he was sitting in the back of a truck and was struck on the head by a piece of metal equipment.  

The Veteran's service treatment records show that he was seen for a bump on his scalp and soreness in February 1985.  He did not report trauma to the head.  A dermatology consultation also documents him as having had a tender lump on the head and an assessment of possible cellulitis.  In April 1985, the Veteran was seen for numerous crusted papules on the posterior scalp.  He was assessed with dissecting cellulitis, rule out staph folliculitis.

Shortly after his discharge from service, on VA examination in August 1987, the Veteran reported that his head was struck with an iron bar while riding in the back of a truck in service.  He noted that nothing was found on sick call, but stated that he developed two bumps on his head.  He also reported that he had been experiencing headaches that he believed were related to the bumps.  A physical examination led to a diagnosis of "residual traumatic head injury with resultant double cyst formation in the upper occipital region, probably a hematoma under the pericranium."

VA treatment records dated from 2005 reflect the Veteran's report of headaches.  An October 2009 private report also indicated that the Veteran was diagnosed with migraine headaches with associated dizziness and nausea.

Given that the Veteran's service treatment records reflect that he was treated for a skin condition of the head, and the Veteran's report of head injury in service and headaches since service, the Board remanded the claim in order to afford him a VA examination.  The examiner was asked to opine as to whether it is as least as likely as not that any current migraines or headaches are related to active service, to include the alleged in-service injury to the head.

The Veteran was afforded a VA examination in December 2010.  The examiner noted a well-healed keloid scar in the parietal area of the head and diagnosed him with migraine headaches.  After a review of the claims file and a physical examination, the examiner concluded that it is less likely than not that the alleged injury during service caused headaches that had been occurring since 1986.

As pointed out by the Veteran in a February 2012 statement, the examiner only determined that the alleged in-service head injury was not the cause of his headaches.  The examiner did not address whether the headaches had their likely onset in service or were otherwise related to service, to include treatment and diagnosis of dissecting cellulitis in service.  The Veteran asserted that the keloid scarring was related to the claimed headaches.

For the reasons expressed, the medical opinion evidence currently of record is inadequate.  Therefore, the Board finds that additional action to obtain the required medical opinion is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the Veteran's claims folder to the December 2010 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any headaches that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran has contended that he developed headaches as a result of a head injury in service.  He has also asserted that the headaches could be related to cellulitis that he had following the injury.  He has further stated that he has had headaches since his period of service.  

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that a current migraine or headache disability had its onset in or is otherwise etiologically related to service, to include the head injury and cellulitis therein.  The examiner should specifically address whether the headaches are related to the diagnosis of dissecting cellulitis in service and his keloid scarring.

In providing the requested opinion, the examiner is asked to consider and address the pertinent in-service findings of tender bumps on the head and diagnosis of dissecting cellulitis and the 1987 report of double cyst formation in the upper occipital region, as well as the Veteran's statements regarding the onset of headaches in service and chronic headaches since service.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

If the examiner determines that a physical examination is necessary, one should be provided.  

A complete rationale should be provided for any opinions expressed. 

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and be afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


